DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yoffe et al., (US 2013/0340069 A1).
As per claim 1, Yoffe et al., teach a security system for securing an electronic device comprising a first device component, the security system (Fig.5) comprising: a security device 
As per claim 2, Yoffe et al., teach the security system of claim 1, wherein the electronic device comprises at least one of an intelligent automated assistant device, a wireless phone device, a tablet computer, a computer configured with a webcam, a doorbell device, a thermostat device, a video recording device, a television, and a voice recorder; wherein the electronic device is connected to an internet (0014, 0015). 
As per claim 3, Yoffe et al., teach the security system of claim 1, wherein the first device component comprises a first microphone (0015). 
As per claim 4, Yoffe et al., teach the security system of claim 3, wherein the security components distort sounds from a sound source to be detected by the first microphone (0014, 0081). 
As per claim 5, Yoffe et al., teach the security system of claim 3, wherein the security device comprises a second microphone and speech recognition software to enable voice activation control (0086, 0087, 0101). 
As per claim 6, Yoffe et al., teach the security system of claim 5, wherein the security device is configured to disable the first microphone of the electronic device upon detecting a first voice command via the second microphone of the security device (0086, 0087, 0101). 
As per claim 7, Yoffe et al., teach the security system of claim 1, wherein the electronic devices comprises a video recording component (0026). 

As per claim 9, Yoffe et al., teach the security system of claim 6, wherein the security device is configured to enable the first microphone of the electronic upon detecting a second voice command via the second microphone (0014, 0015, 0081). 
As per claim 10, Yoffe et al., teach the security system of claim 6, wherein the first voice command comprises a voice command to enable the security system (0086, 0087, 0101). 
As per claim 11, Yoffe et al., security system of claim 9, wherein the second voice command comprises a voice command to disable the security system (0015, 0019, 0061). 

Response to Arguments

Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive. Applicant submitted response to the Office Action mailed 11/10/2021 was considered. Applicant arguments presented on pages 4-5 of the response were considered with the cited reference of Yoffe et al., in view. Applicant argues that Yoffe et al., do not teach teach the claimed “security device secured to the electronic device“, is not taught by the Yoffe reference. Examiner disagrees. Yoffe et al., do teach at paragraph 0075, “FIG. 5 shows yet another embodiment 58 of a personal device with a security switch disclosed herein. Device 58 includes in addition to all the components of device 56 an isolated disconnector 200. In contrast to device 52, disconnector 200 in device 58 disconnects and reconnects only different subsets of user input components 402 from the device core, for preventing inputs from reaching device core 100. This prevents unauthorized input capture by the software of the personal device or by other means (e.g. a keyboard sniffer), meaning that the input is secured. In use, under the same circumstance as described for device 56, a user input component 402 is operated by the user to enter an initial input for the security switch.” 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601.  The examiner can normally be reached on 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/VIJAY B CHAWAN/             Primary Examiner, Art Unit 2658